Case 1:19-cv-02613-PAB-NYW Document 1 Filed 09/13/19 USDC Colorado Page 1 of 17




                             IN UNITED STATES DISTRICT COURT
                              FOR THE DISTRICT OF COLORADO

  Civil Action No.

  SPENCER ERICKSON,

          Plaintiff,

  v.

  CITY OF LAKEWOOD, COLORADO;
  RYAN O’HAYRE, Lakewood Police Officer, in his individual capacity;
  EDWARD BAGGS, Lakewood Police Officer, in his individual capacity;
  JUSTIN RICHARDS, Lakewood Police Officer, in his individual capacity;
  KENNADEE BLEAK, Lakewood Police Officer, in her individual capacity;
  MATTHEW CHRISTENSEN, Lakewood Police Officer, in his individual capacity;
  JOHN TERRANA, Lakewood Police Officer, in his individual capacity;

          Defendants.


                                COMPLAINT AND JURY DEMAND


          Plaintiff Spencer Erickson, by and through his attorneys Adam Frank and Melissa Roth of

  FRANK & SALAHUDDIN LLC, respectfully alleges for his Compliant and Jury Demand as follows:



                                          INTRODUCTION

       1. On September 21, 2018, as Spencer Erickson slept in his own bedroom, the Lakewood Police

  Department and its officers subjected him to a use of force so excessive it nearly killed him. Despite

  the fact that Mr. Erickson was asleep in his own home and posed no threat of danger to anyone,

  Defendants Ryan O’Hayre, Edward Baggs, Justin Richards, Kennadee Bleak, Matthew Christensen,

  and John Terrana used a Lakewood Police K-9 named Finn to apprehend Mr. Erickson for low-

  level non-violent warrants. The dog attacked Mr. Erickson in his home while he slept, biting his

  neck and extremities multiple times, causing multiple severe and potentially lethal lacerations.


                                                     1
Case 1:19-cv-02613-PAB-NYW Document 1 Filed 09/13/19 USDC Colorado Page 2 of 17




      2. The Individual Defendants sent K-9 Finn into Mr. Erickson’s bedroom with orders to attack

  without making any attempt to enter the room themselves, ascertain Mr. Erickson’s status, or verify

  whether Mr. Erickson or any other people or animals were there. They then wrote falsified reports

  in an apparent attempt to justify their unconstitutional assault of Mr. Erickson by falsely portraying

  him as an aggressor and initiated the filing of false charges against him.

      3. Making matters worse, Defendant City of Lakewood knew that K-9 Finn was a dangerous

  dog prior to September 21, 2018. It knew because K-9 Finn had previously attacked an officer

  during training, causing the officer to miss a month of work while he recovered. In spite of this

  knowledge, Lakewood continued to use K-9 Finn in arrests. K-9 Finn’s near murder of Mr.

  Erickson or an incident like it was the inevitable consequence of Lakewood’s unforgivable choice to

  continue using a dog they knew was violent and dangerous.



                                    JURISDICTION AND VENUE

      4. This is a civil rights action for monetary damages, declaratory relief, injunctive relief, and relief

  in the nature of mandamus, brought pursuant to 42 U.S.C. § 1983.

      5. This Court possesses subject-matter jurisdiction pursuant to 28 U.S.C. §§ 1331, 1343, and

  2201-02. Mr. Erickson seeks relief in the nature of mandamus, 28 U.S.C. § 1361. Plaintiff seeks

  attorney fees and costs under 42 U.S.C. § 1988.

      6. Venue is proper in the District of Colorado pursuant to 28 U.S.C. § 1391(b). All the events

  alleged herein occurred in the State of Colorado, and all the parties were residents of and/or

  domiciled in the State at the time of the events giving rise to this Complaint.




                                                       2
Case 1:19-cv-02613-PAB-NYW Document 1 Filed 09/13/19 USDC Colorado Page 3 of 17




                                                PARTIES

      7. Spencer Erickson was 25 years old on September 21, 2018. He is a resident of Colorado and

  was a resident of Colorado at all times relevant to this Complaint.




      8. Defendant City of Lakewood, Colorado (“Lakewood”) is a Colorado municipal corporation.

      9. At all times relevant to this Complaint and Jury Demand, Defendant Ryan O’Hayre was a

  resident of the State of Colorado. At all relevant times, Defendant O’Hayre was acting within the

  scope of his official duties and employment and under color of state law in his capacity as a police

  officer for the Lakewood Police Department.

      10. At all times relevant to this Complaint and Jury Demand, Defendant Edward Baggs was a

  resident of the State of Colorado. At all relevant times, Defendant Baggs was acting within the scope

  of his official duties and employment and under color of state law in his capacity as a police officer

  for the Lakewood Police Department.

      11. At all times relevant to this Complaint and Jury Demand, Defendant Justin Richards was a

  resident of the State of Colorado. At all relevant times, Defendant Richards was acting within the



                                                     3
Case 1:19-cv-02613-PAB-NYW Document 1 Filed 09/13/19 USDC Colorado Page 4 of 17




  scope of his official duties and employment and under color of state law in his capacity as a police

  officer for the Lakewood Police Department.

     12. At all times relevant to this Complaint and Jury Demand, Defendant Kennadee Bleak was a

  resident of the State of Colorado. At all relevant times, Defendant Bleak was acting within the scope

  of her official duties and employment and under color of state law in her capacity as a police officer

  for the Lakewood Police Department.

     13. At all times relevant to this Complaint and Jury Demand, Defendant Matthew Christensen

  was a resident of the State of Colorado. At all relevant times, Defendant Christensen was acting

  within the scope of his official duties and employment and under color of state law in his capacity as

  a police officer for the Lakewood Police Department.

     14. At all times relevant to this Complaint and Jury Demand, Defendant John Terrana was a

  resident of the State of Colorado. At all relevant times, Defendant Terrana was acting within the

  scope of his official duties and employment and under color of state law in his capacity as a police

  officer for the Lakewood Police Department.

     15. Throughout this Complaint and Jury Demand, when referring to Defendants O’Hayre,

  Baggs, Richards, Bleak, Christensen and Terrana in their individual capacities as law enforcement

  officers for the Lakewood Police Department, the moniker “Individual Defendants” is used.



                                     FACTUAL ALLEGATIONS

  A. Defendants O’Hayre, Baggs, Richards, Bleak, Christensen, and Terrana, Unlawfully
     Brutalized and Conspired to Brutalize Spencer Erickson with a Vicious Police K-9

     16. At approximately 6:30 p.m. on September 21, 2018, the Lakewood Police Department

  responded to the home of Spencer Erickson, Justina McGuire, and Drew McGuire at 7309 W.

  Hampden Avenue, Apartment 5502, Lakewood, Colorado in response to a 911 call from Ms. Drew

  McGuire.
                                                    4
Case 1:19-cv-02613-PAB-NYW Document 1 Filed 09/13/19 USDC Colorado Page 5 of 17




     17. Ms. McGuire did not allege any violent behavior or threats on the part of Mr. Erickson when

  she called 911 or when she spoke to police who responded to the scene. Instead, she told them that

  Mr. Erickson, who had been her roommate for three months, had created a hole in the attic and was

  possibly in the crawlspace. Ms. McGuire also reported that she believed there was a warrant out for

  Mr. Erickson, that he had consumed some vodka and that he may have smoked marijuana at some

  point in the previous five hours.

     18. In short, Ms. McGuire called the police to allege non-domestic violence property damage by

  a co-owner of the damaged property and possible alcohol and marijuana intoxication by a person

  inside the person’s own home.

     19. The Individual Defendants were aware that Mr. Erickson did not have a violent criminal

  history before they entered his home. They were also aware that he was a 25-year-old man who

  weighed only 155 pounds.

     20. Before they entered the shared home of Mr. Erickson and the McGuire sisters, the

  Individual Defendants determined that Mr. Erickson had three outstanding arrest warrants: failure

  to appear for a case involving possession of a controlled substance and DUI in Denver County case

  18CR1022, failure to appear for a case involving criminal mischief in Denver County case

  18CR3098, and failure to comply for a case involving DUI in Arapahoe County case 17T9389. None

  of these cases involved any allegation of violence.

     21. Mr. Erickson does not have any past convictions or charges for violent offenses.

     22. Despite the complete absence of any allegation or history of violent behavior on the part of

  Mr. Erickson, the Lakewood Police Department responded to Mr. Erickson’s home in force.

     23. Knowing all of this, the Individual Defendants conferred with each other and came up with

  a plan for apprehending Mr. Erickson. The plan of action the Individual Defendants discussed,

  agreed on, and executed is described in the subsequent paragraphs.


                                                        5
Case 1:19-cv-02613-PAB-NYW Document 1 Filed 09/13/19 USDC Colorado Page 6 of 17




     24. Defendant Baggs led a team of several police officers, including Defendant O’Hayre and his

  K-9 Finn, Defendant Richardson, Defendant Bleak, Defendant Christensen, and Defendant Terrana

  to apprehend a single non-violent, 155-pound suspect.

     25. First, Defendant Baggs made minimal attempts to contact Mr. Erickson inside his home.

     26. Defendant Baggs attempted one phone call to Mr. Erickson at a number provided by Ms.

  McGuire.

     27. When he did not receive an answer, Defendant Baggs texted Mr. Erickson, identifying

  himself as a police officer, and ordered Mr. Erickson to “come out with his hands up . . . if he failed

  to do so a K-9 unit would be deployed within the home.” This was the plan the Individual

  Defendants all agreed to execute.

     28. Mr. Erickson did not respond to the call or text message because he was asleep.

     29. Following their plan, the Individual Defendants did not search for Mr. Erickson inside his

  apartment without K-9 Finn.

     30. Rather, pursuant to their agreed-upon plan, while some of the Individual Defendants posted

  themselves at the four corners of the apartment building, the others allegedly made loud commands

  for Mr. Erickson to exit the apartment.

     31. While there was no response from Mr. Erickson, the Individual Defendants also did not see

  or hear any movement inside the apartment or observe anything indicating an apparent effort by Mr.

  Erickson to escape his apartment.

     32. Despite the fact that there was no allegation of violence or history of violence by Mr.

  Erickson, no concern for the safety of officers or others, and no apparent effort to escape or resist

  arrest, the Individual Defendants followed their agreed-upon plan and deployed K-9 Finn into the

  apartment despite having no visual on Mr. Erickson. On top of this, they did not maintain a visual

  on the K-9, allowing the dog to run free throughout the apartment.


                                                     6
Case 1:19-cv-02613-PAB-NYW Document 1 Filed 09/13/19 USDC Colorado Page 7 of 17




      33. Pursuant to the plan, Defendant O’Hayre let K-9 Finn loose to search the main floor.

      34. When the K-9 did not locate Mr. Erickson or anyone else on the main floor, Defendant

  O’Hayre sent K-9 Finn upstairs to search for Mr. Erickson without any supervision.

      35. Continuing to follow their plan, Defendants O’Hayre, Richardson, Christenson, Terrana, and

  Baggs eventually followed K-9 Finn upstairs.

      36. The Individual Defendants deployed K-9 Finn with the specific intent that Mr. Erickson

  either “come down or the dog would be released, and [Mr. Erickson] would be bit[ten].”

      37. K-9 Finn is known by the Lakewood Police Department and each of the Individual

  Defendants to be a dangerous dog. He should not be used by the Lakewood Police Department at

  all, let alone released without visual supervision.

      38. Prior to September 21, 2018, K-9 Finn bit a Lakewood Police Officer, Patrick Lone, so badly

  that Officer Lone was out of work for a month.

      39. Knowing this, the Individual Defendants nonetheless all agreed to recklessly allow a known

  dangerous K-9 loose in Mr. Erickson’s apartment without supervision.

      40. The known dangerous K-9 then viciously attacked and nearly killed Mr. Erickson while he

  was sleeping in his bedroom. This wholly unnecessary tragedy was a reasonably foreseeable result of

  the Individual Defendants’ decisions and actions; the City of Lakewood’s practices, policies, and

  failure to properly train its officers concerning the use of a K-9; and the City of Lakewood’s

  unconscionable decision to continue to use K-9 Finn even after learning he was dangerous.

      41. K-9 Finn entered Mr. Erickson’s bedroom ahead of the Individual Defendants and brutally

  attacked Mr. Erickson.

      42. When Defendant O’Hayre entered the room, Mr. Erickson was prone on the floor while K-9

  Finn was biting Mr. Erickson on his neck.

      43. K-9 Finn’s bites caused severe and potentially lethal lacerations to Mr. Erickson’s neck.


                                                        7
Case 1:19-cv-02613-PAB-NYW Document 1 Filed 09/13/19 USDC Colorado Page 8 of 17




      44. Upon entering the bedroom and seeing this brutal attack, Defendant O’Hayre was not able

  to immediately release K-9 Finn from Mr. Erickson.

      45. While the Individual Defendants downplayed the severity of Mr. Erickson’s injuries in their

  reports and covered his lacerations and bite wounds in photographs taken on scene, photographs

  taken at the hospital illustrate the severity, lethality, and shocking unreasonableness of the police

  conduct that created Mr. Erickson’s injuries:




                                                      8
Case 1:19-cv-02613-PAB-NYW Document 1 Filed 09/13/19 USDC Colorado Page 9 of 17




     46. As these images demonstrate, Mr. Erickson suffered significant lacerations to both sides of

  his neck.

     47. The lacerations were 6-7 centimeters long and 5-7.5 centimeters deep, resulting in exposed

  and lacerated muscle tissue and an exposed jugular vein.

     48. If these wounds had been mere millimeters deeper, Mr. Erickson would be dead.




                                                   9
Case 1:19-cv-02613-PAB-NYW Document 1 Filed 09/13/19 USDC Colorado Page 10 of 17




   B. Mr. Erickson Suffered Severe, Substantial, and Ongoing Injuries, Losses, and Damages
      as a Direct Result of this Brutal Attack by Lakewood Law Enforcement

       49. Mr. Erickson continues to suffer pain, lasting injuries, and trauma from this attack.

       50. Mr. Erickson has been diagnosed with PTSD as a result of the brutal attack, which is having

   a significant negative impact on his life on a daily basis.

       51. Mr. Erickson experiences flashbacks to the attack, difficulty sleeping, nightmares, and a new

   deep fear of dogs, among other symptoms.

       52. The massive scarring on Mr. Erickson’s neck makes it appear to anyone he meets that he

   either tried to kill himself or that someone tried to kill him.

       53. This disfigurement has had a significant negative impact on Mr. Erickson’s mental health,

   ability to find employment, potential for career advancement and promotions, and his capacity to

   form friendships and relationships.

       54. The injuries Mr. Erickson suffered to his neck also damaged his vocal cords, distorting his

   voice and rendering him unable to sing as he could before. This is a profound loss for Mr. Erickson

   as he studied music in school and intended to pursue career opportunities teaching or performing in

   the music field. He also derived considerable pleasure and enjoyment from making music, a pursuit

   that is now lost to him.

       55. Mr. Erickson has ongoing physical pain in the areas where he was mauled by the K-9 that

   flare up whenever he engages in any physical activity that requires use of the injured muscles.

       56. This incident has been devastating to Mr. Erickson in all aspects of his life.

       57. Adding insult to horrible injury, after finding Mr. Erickson with clearly lethal injuries to his

   neck, Defendant O’Hayre and Defendant Baggs falsified reports in which they falsely portrayed Mr.

   Erickson as an aggressor in an apparent attempt to cover up or justify their excessive and

   unconstitutional assault.



                                                       10
Case 1:19-cv-02613-PAB-NYW Document 1 Filed 09/13/19 USDC Colorado Page 11 of 17




       58. Defendants O’Hayre and Baggs falsely claimed they saw Mr. Erickson “fighting and

   interfering” with the K-9.

       59. Defendant Baggs falsely claimed in his report that Defendant O’Hayre was already in Mr.

   Erickson’s bedroom and saw when K-9 Finn first bit Mr. Erickson while he was lying on the floor

   of his bedroom. However, Defendant O’Hayre admits that he did not observe K-9 Finn apprehend

   Mr. Erickson because he was following behind the K-9 and had not yet entered the bedroom.

       60. Based on the falsified information in the police reports, Defendant Baggs instituted

   unjustified criminal charges against Mr. Erickson, arresting him on charges that had no basis in law:

   obstructing a peace officer and failure and refusal to leave premises or property upon request of a

   peace officer.

       61. These unfounded charges were ultimately dismissed.

       62. Mr. Erickson ultimately pled guilty to criminal mischief, a class 1 misdemeanor, for the

   damage to the ceiling. He was placed on probation.

   C. Lakewood’s Failure to Adequately Train, Supervise, and Discipline its Employees
      Regarding the Use, Supervision, and Training of K-9 Units Directly Caused the Brutal
      and Unjustified Attack of Mr. Erickson

       63. The actual customs, policies, and practices of Defendant Lakewood concerning its police

   officers’ use, deployment of, and supervision of K-9s, the training of K-9 units, and the training of

   officers who are assigned to and are responsible for the K-9 units was a proximate cause of

   substantial harm and injury to Mr. Erickson.

       64. Despite the fact that Mr. Erickson had no history of violent behavior and posed no risk to

   the safety of police officers or anyone else, six Lakewood police officers conferred, remembered

   their training, and based on their training decided it was appropriate to use a K-9 unit to search Mr.

   Erickson’s apartment for him and to apprehend him inside his home.




                                                     11
Case 1:19-cv-02613-PAB-NYW Document 1 Filed 09/13/19 USDC Colorado Page 12 of 17




       65. None of the Individual Defendants who responded to Mr. Erickson’s apartment voiced any

   concerns or objections to the proposed course of action to send in a K-9 unit to apprehend Mr.

   Erickson without first having officers attempt to locate or contact him in his home.

       66. This was because, despite the fact that what these officers did was shocking and

   unconstitutional, it was consistent with how they were trained to act by Defendant Lakewood.

       67. The Individual Defendants knew that apprehension by a K-9 unit entails commanding a dog

   to physically injure a human being by biting them, which can cause serious injuries and death.

       68. However, they had been trained by Defendant Lakewood that it was permissible to

   nonetheless deploy K-9s even when the use of force was not justified to effect an arrest.

       69. Defendant Lakewood was deliberately indifferent to Mr. Erickson’s constitutional rights,

   because Defendant Lakewood knew that individuals in Mr. Erickson’s position (arrestees against

   whom the use of substantial force was not justified) would be at an enormous risk of suffering

   dangerous consequences from Lakewood’s policies, practices, and failure to properly train and

   supervise its law enforcement officers regarding the permissible uses and supervision requirements

   entailed with the release of K-9s.

       70. Defendant Lakewood was further deliberately indifferent to Mr. Erickson’s constitutional

   rights because Defendant Lakewood knew that individuals in Mr. Erickson’s position (arrestees

   against whom the use of substantial force was not justified) would be at an enormous risk of

   suffering dangerous consequences from Lakewood’s conscious decision to allow K-9 Finn, a known

   dangerous dog, to remain on the force and continue to be utilized as a K-9 unit despite having actual

   knowledge that K-9 Finn had seriously injured people before and was not properly trained.

       71. In an additional indication of the dangerous nature of K-9 Finn and the inadequacy of

   Defendant Lakewood’s training practices of K-9 units, K-9 Finn did not initially comply with

   Defendant O’Hayre’s release command and multiple officers had to assist in pulling K-9 Finn off of


                                                    12
Case 1:19-cv-02613-PAB-NYW Document 1 Filed 09/13/19 USDC Colorado Page 13 of 17




   and away from Mr. Erickson. This was exactly what Lakewood knew to expect from K-9 Finn,

   based on his prior behavior.



                               STATEMENT OF CLAIMS FOR RELIEF

                                 FIRST CLAIM FOR RELIEF
                                         Excessive Force
                         42 U.S.C. § 1983 – Fourth Amendment Violation
              Defendants O’Hayre, Baggs, Richards, Bleak, Christensen, and Terrana

      72. Mr. Erickson incorporates all other paragraphs of this Complaint as if fully set forth herein.

      73. At all relevant times hereto, the Individual Defendants were acting under the color of state

   law in their capacities as Lakewood law enforcement officers.

      74. Mr. Erickson had a protected Fourth Amendment right to not be subjected to excessive

   force by law enforcement.

      75. Defendants O’Hayre, Baggs, Richards, Bleak, Christensen, and Terrana subjected Mr. Clark

   to force which, judged from a perspective of a reasonable officer on the scene, was unreasonable.

      76. The Individual Defendants’ unjustified decision to dispatch K-9 Finn and their failure to

   release K-9 Finn from Mr. Erickson immediately constituted an unconstitutional use of excessive

   force against him.

      77. At all times relevant hereto, the only crime Mr. Erickson was suspected of committing was

   misdemeanor criminal mischief to shared property, and there is no indication that this offense was

   ongoing when police responded to his apartment.

      78. To the contrary, everything the police observed prior to sending an unsupervised K-9 unit to

   maul and maim Mr. Erickson was consistent with him being asleep.

      79. Mr. Erickson posed no threat to any law enforcement officers.

      80. Mr. Erickson did not attempt to evade arrest by flight or resist arrest.



                                                     13
Case 1:19-cv-02613-PAB-NYW Document 1 Filed 09/13/19 USDC Colorado Page 14 of 17




       81. Mr. Erickson did not have a history of violence, nor had he exhibited or threatened any

   violence at any time on September 21, 2018.

       82. There was no allegation or other evidence to suggest that Mr. Erickson was armed when the

   officers dispatched the K-9 unit.

       83. Mr. Erickson did not pose an immediate threat to the Individual Defendants or anyone else

   on that date.

       84. Additionally, the Individual Defendants had all exits from the building surrounded. Not only

   had Mr. Erickson not made any verbal indication of an attempt to evade arrest by flight, the

   Individual Defendants were also visually assured that Mr. Erickson had made no such attempts to

   evade arrest by flight.

       85. Under these circumstances, the Individual Defendants had no justification for subjecting Mr.

   Erickson to any physical force.

       86. The Individual Defendants certainly had no justification for sending an unsupervised known

   dangerous K-9 to find and apprehend Mr. Erickson by biting him, almost ripping out his throat, and

   causing deep and severe lacerations to his neck and extremities, almost killing him as he slept in his

   own home.

       87. These actions caused Mr. Erickson substantial harm and were a proximate cause of the

   Individual Defendants’ subsequent initiation of false criminal charges against Mr. Erickson.



                                SECOND CLAIM FOR RELIEF
                                   Excessive Force Conspiracy
                         42 U.S.C. § 1983 – Fourth Amendment Violation
              Defendants O’Hayre, Baggs, Richards, Bleak, Christensen, and Terrana

       88. Mr. Erickson incorporates all other paragraphs of this Complaint as if fully set forth herein.

       89. At all relevant times hereto, the Individual Defendants were acting under the color of state

   law in their capacities as Lakewood law enforcement officers.
                                                     14
Case 1:19-cv-02613-PAB-NYW Document 1 Filed 09/13/19 USDC Colorado Page 15 of 17




       90. Defendants O’Hayre, Baggs, Richards, Bleak, Christensen, and Terrana conspired to subject

   Mr. Erickson to unconstitutional excessive force as described above. The Individual Defendants got

   together and agreed to use force against Mr. Erickson that was unjustified under the Fourth

   Amendment, and each of the Individual Defendants performed acts in furtherance of the conspiracy

   to use excessive force.

       91. After conferring, the Individual Defendants all agreed that some of the Individual

   Defendants would go inside Mr. Erickson’s apartment with K-9 Finn, and others would stay outside

   Mr. Erickson’s apartment to prevent any hypothetical escape by the sleeping Mr. Erickson.

       92. They all agreed that they would send K-9 Finn into Mr. Erickson’s apartment and allow him

   to search for Mr. Erickson without supervision, knowing that this would cause Mr. Erickson to

   suffer serious injury when he was bitten by K-9 Finn. This was the result the Individual Defendants

   each sought and formed a plan to effectuate.

       93. Each Individual Defendant played a knowing and necessary role in executing the Individual

   Defendant’s conspiracy to effect Mr. Erickson’s arrest by utilizing unconstitutional excessive force.



                                      THIRD CLAIM FOR RELIEF
                                                    Monell
                                           Defendant Lakewood

       94. Mr. Erickson incorporates all other paragraphs of this Complaint as if fully set forth herein.

       95. In light of the duties and responsibilities of personnel employed by Defendant Lakewood,

   the need for specialized training, supervision, and discipline regarding the use, training, and

   supervision of K-9 units is so obvious, and the inadequacy of appropriate training and/or

   supervision is so likely to result in a violation of constitutional rights such as those described herein,

   that Defendant Lakewood is liable for its failure to properly train, supervise, and/or discipline its

   subordinate employees and agents.


                                                       15
Case 1:19-cv-02613-PAB-NYW Document 1 Filed 09/13/19 USDC Colorado Page 16 of 17




       96. Defendant Lakewood’s policies, customs, and practices in failing to properly train, supervise,

   and/or discipline its employees regarding the use, deployment of, and supervision of K-9 units, the

   training of the K-9 units, and the training of officers who are assigned to and are responsible for the

   K-9 units were a moving force and proximate cause of the Individual Defendants’ violation of Mr.

   Erickson’s constitutional rights.

       97. Defendant Lakewood’s policy of continuing to utilize K-9 Finn, even after it knew he was

   dangerous, was so likely to result in a violation of constitutional rights such as those described

   herein, that Defendant Lakewood is liable for the natural consequence of this policy.

       98. Mr. Erickson has been and continues to be damaged by Defendants’ use of excessive force

   against him, because such conduct caused and causes him physical and mental pain, disfigurement,

   humiliation, fear, anxiety, loss of enjoyment of life, and loss of his sense of security and individual

   dignity, among other injuries, damages, and losses.

       99. The acts or omissions of each Defendant, including the unconstitutional policy, procedure,

   custom and/or practice described herein, were the legal and proximate cause of Mr. Erickson’s

   injuries, losses, and damages.



                                          PRAYER FOR RELIEF

           WHEREFORE, Mr. Erickson respectfully requests that this Court enter judgment in his

   favor against Defendants, and award him all relief as allowed by law, including but not limited to the

   following:

           a) Appropriate relief at law and equity;

           b) Declaratory relief, injunctive relief, and other appropriate equitable relief;

           c) Compensatory and punitive damages on all claims allowed by law in an amount to be

           determined at trial;


                                                       16
Case 1:19-cv-02613-PAB-NYW Document 1 Filed 09/13/19 USDC Colorado Page 17 of 17




        d) Relief in the nature of mandamus;

        e) Attorneys’ fees and the costs associated with this action on all claims pursuant to 42

        U.S.C. §1988 and all applicable law;

        f) Pre- and post-judgment interest at the appropriate lawful rate;

        g) Any further relief this Court deems just and proper, and any other relief as allowed by law.



   PLAINTIFF HEREBY DEMANDS A JURY TRIAL ON ALL ISSUES SO TRIABLE


        Dated: September 13, 2019


                                                       /s Adam Frank
                                                       Adam Frank
                                                       Melissa Roth
                                                       FRANK & SALAHUDDIN LLC
                                                       1741 High Street
                                                       Denver, CO 80218
                                                       Telephone: (303) 974-1084
                                                       Fax: (303) 974-1085
                                                       fas@fas-law.com
                                                       melissa@fas-law.com
                                                       Attorneys for Plaintiffs




                                                  17
